Citation Nr: 0717933	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  96-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Whether the reduction and termination of VA death pension 
benefits due to excessive income was proper.  

(The issue of entitlement to waiver of recovery of an 
overpayment of VA death pension benefits, in the calculated 
amount of $275 will be addressed in a separate Board 
decision.)

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946, from February 1949 to July 1950, and from April 1951 to 
November 1961.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1995 and February 1999 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the September 
1995 decision, the RO terminated death pension benefits as of 
April 1, 1988.  In an October 1995 letter, the RO informed 
the appellant that the death pension benefits would be 
terminated as of December 1, 1986.  In the February 1999 
decision, the RO denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318.

In a July 2002 decision, the Board advised the appellant that 
the claim for benefits under 38 U.S.C.A. § 1318 was subject 
to a temporary stay of adjudication. That stay has since been 
lifted, and the issue is now ready for appellate review.

Thereafter, in December 2004, the Board issued a decision 
denying the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318 and remanding the claim regarding the 
propriety of the reduction and termination of death pension 
to the agency of original jurisdiction.  The appellant 
appealed the December 2004 Board denial to the United States 
Court of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion for Remand (Joint Motion) filed by 
the parties, the Court vacated that portion of the December 
2004 Board decision denying DIC under the provisions of 
38 U.S.C.A. § 1318 and remanded the claim to the Board for 
further consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Service connection for the cause of the veteran's death was 
denied by the Board in May 1991.  As noted in the Joint 
Motion, the appellant's representative, in January 1994 and 
March 1999, appears to have raised additional claims for DIC 
under the provisions of 38 U.S.C.A. § 1151 and § 1310.  While 
the claim for DIC under 38 U.S.C.A. § 1151 was denied by the 
RO in August 2000, the record does not show that the RO 
addressed her claim for DIC under 38 U.S.C.A. § 1310.  This 
matter is referred to the RO for further action, if 
appropriate.  


REMAND

The appellant's claims require further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the VCAA. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

DIC under 38 U.S.C.A. § 1318

Pursuant to its duty-to-notify, VA must inform the appellant 
of the information and evidence not of record that is 
necessary to substantiate her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 C.F.R. § 3.159(b).  
This duty applies to DIC claims.  See Rodriguez v. Nicholson, 
19 Vet. App. 275, 291 (2006).  In this case, VA failed to 
provide the appellant with a notice letter that included an 
explanation as to the information or evidence needed to 
substantiate a section 1318 claim for DIC under both 
"actual" and "hypothetical" theories of entitlement, as 
promulgated in the VA regulation that implements section 
1318, 38 C.F.R. § 3.22.  While the current version of 38 
C.F.R. § 3.22 precludes "hypothetical entitlement" based 
upon amendments made in January 2000, the claim on appeal was 
filed in January 1994, thus allowing for application of the 
pre-existing regulation.  See Rodriguez, 19 Vet. App. at 287-
90.

On remand, notice must be given informing the appellant that 
her claim can be proven by showing that the veteran was 
"hypothetically" entitled to receive disability 
compensation for (1) a service-connected disability rated 
totally disabling for at least 10 years prior to his death; 
or (2) a service-connected disability rated totally disabling 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding his death.  38 C.F.R. § 3.22 (1999).  The appellant 
must also be notified of the regulatory definition of 
"entitled to receive" as provided in the current version of 
38 C.F.R. § 3.22(b), which excludes hypothetical entitlement, 
but provides exceptions for clear and unmistakable error and 
the submission of newly discovered service department 
records, among others.  38 C.F.R. § 3.22 (2006).

Reduction and Termination of Death Pension

In December 2004, the Board remanded the issue of whether the 
reduction and termination of death pension benefit was proper 
for issuance of VCAA compliant notice followed by a 
readjudication of the claim.  While the veteran was furnished 
with VCAA notice pertaining to that claim in February 2005, 
neither the RO nor AMC readjudicated the case as directed by 
the 2004 Board Remand.  On remand, the agency of original 
jurisdiction must readjudicate the claim.

Accordingly, the case is hereby REMANDED for the following 
action:

1. The RO or AMC should send the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
substantiate a section 1318 claim for DIC 
under both "actual" and "hypothetical" 
theories of entitlement, as promulgated 
in VA regulation 38 C.F.R. § 3.22, 
including the version in effect prior to 
January 21, 2000, and the current 
version, which incorporates amendments 
made on December 2, 2005.

The appellant must be specifically 
informed that, under the pre-January 21, 
2000 version of 38 C.F.R. § 3.22, her 
claim can be proven by showing that the 
veteran was hypothetically entitled to 
receive disability compensation for (1) a 
service-connected disability rated 
totally disabling for at least 10 years 
prior to his death; or (2) a service-
connected disability rated totally 
disabling from the date of the veteran's 
discharge or release from active duty for 
a period of not less than 5 years 
immediately preceding his death.

The appellant must also be notified of 
the regulatory definition of "entitled 
to receive" as provided in the current 
version of 38 C.F.R. § 3.22(b), which 
excludes hypothetical entitlement.

The notice should address the division of 
responsibilities between VA and the 
appellant for obtaining evidence, and it 
should request that the appellant submit 
"any" evidence in her possession that 
is relevant to her claim.

2.  The appellant should be afforded an 
opportunity to identify any additional 
evidence - lay or medical - that is 
relevant to her claims and not yet of 
record. Appropriate steps should be taken 
to obtain the identified evidence.

3.  In the event that her claims, either 
in whole or in part, are not resolved to 
her satisfaction, she should be provided 
a supplemental statement of the case 
(SSOC).

The SSOC must specifically provide the 
appellant with the text of VA regulation 
38 C.F.R. § 3.22, including the version 
in effect prior to January 21, 2000, and 
the current version, which incorporates 
the December 2, 2005 amendments.

Upon completion of the action directed above, the case should 
be returned to the Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



